The parties to this action are husband and wife. Defendant has appealed from a judgment of the Albany Trial Term of the Supreme Court awarding plaintiff a judgment of separation and dismissing his counterclaim asking for the same relief. On the argument defendant’s counsel conceded that the parties should be separated by decree of the'court but contended that the judgment should run in favor of the husband. The trial court found that defendant kicked, beat and struck plaintiff at a time when she was pregnant and that he unlawfully assaulted and battered her at other times and that his treatment of plaintiff was cruel -and inhuman. The evidence amply sustains the findings. Judgment affirmed, with costs. All concur. [See post, p. 837.]